Franklin County, No. 90AP-1347. This cause is pending before the court on the filing of a motion and cross-motion for an order directing the Court of Appeals for Franklin County to certify its record and as a claimed appeal as of right from said court. Upon consideration of appellee/cross-appellant’s application to dismiss its cross-appeal,
IT IS ORDERED by the court that said application be, and the same is hereby, granted, effective April 14, 1992.
Said cause shall remain pending in all other respects.